The following order has been entered on the motion filed on the 13th of June 2018 by Petitioner for Averment of Jurisdiction:
"Motion Dismissed by order of the Court in conference, this the 15th of June 2018."
Upon consideration of the application filed by Petitioner on the 13th of June 2018 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Cleveland County:
"Denied by order of the Court in conference, this the 15th of June 2018."
Upon consideration of the petition filed by Petitioner on the 13th of June 2018 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Cleveland County:
"Denied by order of the Court in conference, this the 15th of June 2018."